612 So.2d 597 (1992)
In re ORDER ON MOTIONS TO WITHDRAW FILED BY TENTH CIRCUIT PUBLIC DEFENDER.
District Court of Appeal of Florida, Second District.
December 16, 1992.
EN BANC.
The Public Defender of the Tenth Judicial Circuit has filed motions entitled "Certification of Conflict and Motion to Withdraw Due to Excessive Caseload and Motion for Writ of Mandamus". The motions allege a backlog of 286 unassigned cases which have not been briefed within the time periods set forth in the Florida Appellate Rules. It is further alleged that the backlog has been caused by an increasing caseload and insufficient funding. The motions seek immediate withdrawal from 143 of these cases (proportionately distributed from 12 counties within this district) and states that the remainder will be assigned to and handled by movant's staff.
Pursuant to In re Order on Prosecution of Criminal Appeals by the Tenth Judicial Circuit Public Defender, 561 So.2d 1130 (Fla. 1990) we have examined the motions and, based upon the representations of the public defender, found a prima facie showing that there is a conflict of interest because of excessive caseload. We, therefore, grant the request of the Tenth Circuit Public Defender's office and remove that office from representing the appellant's in the 143 cases attached to this order. The Public Defender of the Tenth Judicial Circuit shall continue to monitor these cases but have no responsibility in helping to prepare the appellants' briefs. Jurisdiction is relinquished in these cases for the appointment of substitute counsel by the respective circuit courts on or before the thirty days from the date of this order. In the orders of appointment, it shall be provided that counsel shall file the briefs within thirty days.
The Public Defender's motions also state that "the current rate of incoming records *598 may require additional motions to withdraw in the future". This court's consideration of the prosecution of appeals by the public defender has a long history. See In Re Order, supra, at p. 1133. In deciding these motions, we have generally taken the representations and the conclusions of the movant at face value. However, we are increasingly concerned about our role as a factfinder in deciding these motions and especially in such matters as public defenders staffing standards, adequacy of funding, etc. In Re Order, supra, allows this court to order circuit courts to handle these motions and this court will likely exercise that option on any future motions filed here.
RYDER, A.C.J., and DANAHY, CAMPBELL, FRANK, HALL, THREADGILL, PATTERSON, ALTENBERND and BLUE, JJ., concur.
SCHOONOVER and PARKER, JJ., dissent without opinion.


                                Attachment
        In The District Court of Appeal of Florida Second District
Darren Jones,                         Case No. 92-2649
Patrick Michael Kelly,                         92-1369
Clarence Tillis,                               92-2208
James John Huff,                      Case No. 92-2183
James Joseph Huff,                             92-2452
Joe Tennie,                                    92-2441
Calvin Leon Webster,                           92-2287
Lioneville Timar,                     Case No. 92-2056
Eulyn R. Wiggins,                              92-2036
Jose Gonzalez,                        Case No. 92-0862
Nathaniel A. Dudley,                  Case No. 92-2369
Joseph Henry,                                  92-2259
Roy Screws,                                    92-2161
John C. Wesley,                                92-2181
Artis Lee Benton,                     Case No. 92-1617
Phyllis Comer,                                 92-1966
Glenn Dell,                                    92-1863
Tony Lathan,                                   92-2716
Samuel Maybin,                                 92-2711
Reginald Demond Mayes,                         92-2706
John E. Oliver,                                92-2409
Patrick W. Taylor,                             92-1855
Maurice Blue,                         Case No. 92-1868
Gabriel Bradley,                               92-2350
Robert L. Long,                                92-1931
Bernard Newsome,                               92-1792
Eddie Turner,                                  92-1861
Jerome Gavin,                                  92-2194
Ralph Peyton,                         Case No. 92-1564
Carl Stiles,                                   92-0339
Tyrone Marcus Williams,                        92-1696
Donny Woods,                                   92-2297
Matthew Howell,                                92-2464
Donald Schofield,                              92-2443
John Henry Barry,                     Case No. 92-0343
Jack Bruce,                                    92-1360
Alvin Clark,                                   92-1475
Todd Denooyer,                                 92-2210
Thomas Dixon,                                  91-4209
Willie Ledbetter,                              91-3369
Enrique Marrero,                               92-2014
Darrell Ridley,                                92-1958
James Toivonen,                                91-3689
Paris Varner,                                  92-2084
Robert Wiggin,                                 92-1986
Toney Ables,                                   92-2102
Timothy Brian Bova,                            92-1914
George Cherryhomes,                            92-2588
Alex Ruiz,                                     92-0747
Andre Scruggs,                                 92-2913
Dexter Surrency,                               92-1934
Jimmy Lee Swain,                               92-1976
Wayne Thompson,                                92-2366
Joshua Walther,                                92-1930
Anthony D. Williams,                           91-3832
Oscar Beasley,                        Case No. 92-0110
Allen Billups,                                 92-1021
Mario Coll,                                    92-0725
Johnny Foster,                                 92-1896
Greg Goode,                                    91-4204
Anthony Harris,                                92-2093
Steve Kelly Harris,                            92-0267
Tammy Henderson,                               92-1001
Vinston Larrimore,                             92-0564
Norman Lindo,                                  92-1066
Darrell Livingston,                            92-1518
Bernard Malphus,                               91-1442
Ronald Martin,                                 92-0826
Joseph Marlo Mize,                             92-1414
Ronald L. Morris,                              91-4057
Michael Pierce,                                92-2238
Joseph B. Rodriguez,                           92-1145
Danny Harold Rolling,                          91-3694
Terry Saffold,                                 91-0947
Richard F. Saliga,                             92-1460
Christopher Deshon Sesler,                     92-1477
Michael Smith,                                 92-0478
Brian Karl Tichy,                              92-0118
Tony Wallace,                                  92-0846
Jerome Yates,                                  92-1148
Lawrence Adams,                                92-2673
George David Albach,                           92-1957
*599 Gerald Alexander,                              92-1165
Anthony Alloe,                                 92-1431
Nathaniel Anderson,                            92-2218
Henry Bogan,                                   92-1164
Marcus Brown,                                  92-1059
Michael James Ciccarelli,                      92-0458
Joel Edwards,                                  92-0156
Ronald Gilmore,                                92-1205
David Gore,                                    91-3439
Felipe Grifaldo,                               92-1974
Dvonn Hardick,                                 91-2717
James William Karsten,                         92-1115
Harry Francis Kennedy,                         91-4086
Eddie Lee McCullough,                          92-1582
Sedrick McKinney,                              92-0829
Joseph McMahon,                                92-1742
Freddie Nesmith,                               92-0717
Jared E. Pauley,                               92-1160
Edward Prendes,                                92-1011
Michael Anthony Ricks,                         91-3345
Anthony Siders,                                92-1848
Gregory A. Tomengo,                            92-2647
David Eugene Tucker,                           91-3278
Donny Lamar Viverette,                         91-3494
Ronnie Walker,                                 92-2260
Andre Williams,                                91-3919
John Henry Williams,                           92-1427
Ronald Dale Williams,                          91-1327
Taft Ellis Woodard,                            92-0121
Derrick Young,                                 91-4246
Jeffrey Young,                                 92-1860
Nemencio Alvarez-Navarro,             Case No. 92-2211
Randy Crosby,                                  92-1926
Daniel Forestner,                              92-2671
Kelly Jordan,                                  92-2305
Errol Dwight Brooks,                  Case No. 91-4090
Jerry L. Barr,                                 92-0680
Jimmy Lee Crews,                               91-3415
Earnest Foster,                                92-1981
Gregory Green,                                 92-1245
Larry James,                                   92-1221
James Lamar Johnson,                           92-1287
Walter G. Meadows,                             92-2460
Marvin Mitchell,                               92-0128
Douglas Mosely,                                92-2120
Robert L. Owens,                               91-3944
Tommy O. Potts,                                92-0355
Scott Rolfe,                                   92-2059
Lonnell Corris Stephens,                       92-1216
Rick Lee Brandenburg,                          92-2469
Steven Glenn,                                  92-2052
Michael Edward Howarth,                        92-1619
Tommy Lee Powell,                              92-2491
Derek Edward Seymour,                          92-2352
Richard Leroy Shanks,                          92-1853
Stephen Wayne Sharpe,                          92-2662
Johnny Simon,                                  92-2329
Michael Smith,                                 92-2275
Paul Matthew Stevens,                          92-2823
James W. Strickland,                           92-2322
Gary Raymond Sult,                             92-2451